       Case 4:20-cv-05250-SAB      ECF No. 3    filed 02/23/21   PageID.49 Page 1 of 4



 1
 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Feb 23, 2021
 4                                                                     SEAN F. MCAVOY, CLERK


 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 WILLIAM BARRETT,                                  4:20-CV-05250-SAB
10                        Petitioner,
11        v.                                         ORDER SUMMARILY
12 STATE OF WASHINGTON,                              DISMISSING HABEAS
13                        Respondent.                PETITION
14
15        Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro
16 se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
17 U.S.C. § 2254. The $5.00 filing fee has been paid.
18                              PROPER RESPONDENT
19        An initial defect with the Petition is that it fails to name a proper party as a
20 respondent. The proper respondent in a federal petition seeking habeas corpus
21 relief is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S.
22 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the
23 petitioner is incarcerated, the proper respondent is generally the warden of the
24 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81
25 F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal
26 courts of personal jurisdiction. See Stanley, 21 F.3d at 360. While Petitioner could
27 conceivably remedy this issue, the Court finds the additional deficiencies discussed
28 below would make amendment futile.

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
       Case 4:20-cv-05250-SAB      ECF No. 3    filed 02/23/21   PageID.50 Page 2 of 4



 1                          EXHAUSTION REQUIREMENT
 2        Petitioner challenges an unspecified 2018 Benton County conviction
 3 pursuant to a guilty plea. ECF No. 1 at 1. He invites the Court to “see case file,”
 4 but does not provide a case file. Id. He did not pursue an appeal. Id. at 2.
 5        Throughout the petition, Petitioner invites the Court to “see” his numbered
 6 attachments, A-1 to A-25, Id. at 5-13. In his grounds for federal habeas relief,
 7 Petitioner argues the State of Washington has no jurisdiction to decide federal
 8 constitutional matters. Id. at 17-19. It has long been settled that state courts are
 9 competent to decide questions arising under the U.S. Constitution. See Baker v.
10 Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the state court, as much as it is
11 that of the federal courts, when the question of the validity of a state statute is
12 necessarily involved, as being in alleged violation of any provision of the federal
13 constitution, to decide that question, and to hold the law void if it violate that
14 instrument.”); see also Worldwide Church of God v. McNair, 805 F.2d 888, 891
15 (9th Cir. 1986) (holding that state courts are as competent as federal courts to
16 decide federal constitutional matters). Therefore, Petitioner’s arguments to the
17 contrary lack merit.
18        Additionally, before a federal court may grant habeas relief to a state
19 prisoner, the prisoner must exhaust the state court remedies available to him. 28
20 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally
21 requires that a prisoner give the state courts an opportunity to act on his claims
22 before he presents those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S.
23 838 (1999). A petitioner has not exhausted a claim for relief so long as the
24 petitioner has a right under state law to raise the claim by available procedure. See
25 Id.; 28 U.S.C. § 2254(c).
26        To meet the exhaustion requirement, the petitioner must have “fairly
27 present[ed] his claim in each appropriate state court (including a state supreme
28 court with powers of discretionary review), thereby alerting that court to the

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
         Case 4:20-cv-05250-SAB      ECF No. 3   filed 02/23/21   PageID.51 Page 3 of 4



 1 federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,
 2 513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to the state court
 3 by describing the factual or legal bases for that claim and by alerting the state court
 4 “to the fact that the ... [petitioner is] asserting claims under the United States
 5 Constitution.” Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249
 6 F.3d 895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in
 7 state court and a claim in a federal habeas petition is insufficient. Duncan, 513
 8 U.S. at 365–366.
 9           Furthermore, to fairly present a claim, the petitioner “must give the state
10 courts one full opportunity to resolve any constitutional issues by invoking one
11 complete round of the State's established appellate review process.” O’Sullivan,
12 526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,
13 the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275
14 (1971). It appears from the face of the Petition and supporting documents that
15 Petitioner has not exhausted his state court remedies as to each of his grounds for
16 relief.
17                    GROUNDS FOR FEDERAL HABEAS RELIEF
18           Petitioner asserts that the Washington state constitution contradicts the
19 federal constitution regarding the Fifth Amendment right to “presentment or
20 indictment of a Grand Jury.” ECF No. 1 at 17. He claims “no bill of indictment”
21 was brought against him rendering his arrest, conviction and imprisonment illegal.
22 Id.
23           Petitioner seems to argue that because the state courts have defied “federally
24 established procedures and processes for the adjudication of crimes” only “a court
25 of federal jurisdiction” has jurisdictional authority over his claims. Id. at 19. His
26 bald assertion that “due process of the law was ignored” is unsupported by his
27 factual allegations.
28           The United States Supreme Court stated long ago: “Prosecution by

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
       Case 4:20-cv-05250-SAB     ECF No. 3    filed 02/23/21   PageID.52 Page 4 of 4



 1 information instead of by indictment is provided for by the laws of Washington.
 2 This is not a violation of the Federal Constitution.” See Gaines v. Washington, 277
 3 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the contrary presented
 4 in his four grounds for federal habeas relief are legally frivolous.
 5        Because it plainly appears from the petition and accompanying documents
 6 that Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition,
 7 ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254
 8 Cases in the United States District Courts.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
10 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
11 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
12 taken in good faith, and there is no basis upon which to issue a certificate of
13 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
14 appealability is therefore DENIED.
15        DATED this 23rd day of February 2021.
16
17
18
19
20
                                    Stanley A. Bastian
21                          Chief United States District Judge
22
23
24
25
26
27
28

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
